Exhibit 10.3


Execution Copy
 
SECURITY AGREEMENT


This SECURITY AGREEMENT (this “Agreement”) is entered into as of June 29, 2009,
by and between ORAGENICS, INC., a Florida corporation located at 13700 Progress
Boulevard, Alachua, Florida 32615 (“Borrower”), and KOSKI FAMILY LIMITED
PARTNERSHIP, a Texas limited partnership having a mailing address of 3525 Turtle
Creek Boulevard, Unit 19-B, Dallas, Texas 75219 (“Lender”)


Background


A.
On the date of this Agreement, Lender loaned Borrower One Million and No/100
Dollars ($1,000,000.00) (the “Loan”), pursuant to the terms of a Secured
Promissory Note of even date herewith executed by Borrower in favor of Lender in
the principal amount of One Million and No/100 Dollars ($1,000,000.00) (the
“Promissory Note”).



B.
As a material inducement for Lender to make the Loan to Borrower pursuant to the
terms of the Promissory Note, Borrower has agreed to provide collateral security
for the performance of its obligations and liabilities under the Promissory
Note, pursuant to the terms and conditions of this Agreement.



Terms and Conditions


For the reasons described above, in consideration of the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by the
parties, Borrower and Lender hereby agree as follows:
 
 

1.
Definitions.  The following capitalized terms used in this Agreement shall have
the meanings assigned to them in this Section 1, and shall include the plural as
well as the singular number:



 
1.1
“Collateral” means all of the following assets of Borrower, whether now owned or
hereafter acquired by Borrower, and all products thereof, and all replacements,
replenishments, additions, accessions, and substitutions thereof and the
proceeds thereof (including, without limitation, insurance proceeds, cash, bank
accounts, and deposits):



 
(a)
all patents, patent disclosures, trademarks, service marks, trade dress, logos,
trade names, copyrights, art and mask works, manuals and information, and all
registrations, applications, reissues, continuations, continuations in part or
extensions thereof, and all associated goodwill for each of the foregoing, and
all computer software, computer programs, computer data bases and related
documentation and materials, data, documentation, trade secrets, confidential
business information (including ideas, formulas, compositions, inventions, know
how, business processes and techniques, research and development information,
drawings, designs, plans, proposals and technical data, financial, marketing and
business data, customer and supplier data, pricing and cost information) and
other intellectual property rights (in whatever form or medium), whether owned
or licensed by the Borrower, including, without limitation, the Intellectual
Property (as defined in Section 5.1(a) below) described on Exhibit A.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
all inventory from any source or supplier;



 
(c)
all contract rights (including all property, casualty, and life insurance
contracts owned by Borrower) and other rights and privileges of Borrower under
any and all leases and other contracts between Borrower and any third party;



 
(d)
all equipment, including, but not limited to, machinery, motor vehicles,
furniture and furnishings, and office equipment;



 
(e)
all cash on hand and in bank accounts, marketable securities, certificates of
deposit and similar items; and



 
(f)
without limiting the generality of the foregoing, to the extent related to all
or any part of the other Collateral, all books, correspondence, credit files,
records, invoices, tapes, cards, computer runs and other papers and documents in
the possession or under the control of Borrower or any computer bureau or
service company from time to time acting for Borrower.



 
1.2
“Event of Default”  means the occurrence of any one or more of the following
events:



 
(a)
any event of default under the Promissory Note;



 
(b)
any default by Borrower under this Agreement and if such default is capable of
being remedied, such default remains unremedied for thirty (30) days, including
the breach or material inaccuracy of any representation, warranty or covenant of
Borrower under this Agreement;



 
(c)
the inability of Borrower, or the admission by Borrower of its inability, to pay
its debts as they mature, or the insolvency of Borrower;



 
(d)
the filing against Borrower of an involuntary petition or other pleading seeking
the entry of a decree or order for relief under the United States Bankruptcy
Code or any similar federal or state insolvency or other similar law ordering:
(i) the liquidation of Borrower, (ii) a reorganization of Borrower or the
business and affairs of Borrower, or (iii) the appointment of a receiver,
liquidator, assignee, custodian, trustee or similar official for Borrower or the
property of Borrower, and the failure to have such petition or other pleading
denied or dismissed within thirty (30) days from the date of filing;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(e)
(i) the commencement by Borrower of a voluntary case under the United States
Bankruptcy Code or any similar federal or state insolvency or other similar law,
(ii) the consent by Borrower to the appointment or taking possession by a
receiver, liquidator, assignee, trustee, custodian or similar official for
Borrower or any of the property of Borrower, (iii) the making by Borrower of an
assignment for the benefit of creditors, or (iv) the failure by Borrower
generally to pay its debts as they become due; or



 
(f)
the making of any levy, seizure or attachment of or on the Collateral by any
third party.



 
1.3
“Liability” or “Liabilities” means all monetary obligations and liabilities of
Borrower to Lender under the Promissory Note, whether now existing or hereafter
incurred, matured or unmatured, direct or indirect, absolute or contingent, now
due or hereafter to become due, as well as all costs and reasonable expenses of
collection, including reasonable attorneys’ fees, paralegals’ fees and expenses
for any primary, appellate, bankruptcy and post-judgment proceedings, incurred
by Lender in connection with the enforcement of the Promissory Note or this
Agreement.



2.
Grant of Security Interest.  To secure the full and punctual payment of all
Liabilities, Borrower hereby grants to Lender a continuing security interest in
the Collateral, free and clear of any and all prior liens, encumbrances or
charges whatsoever.



3.
Perfection of Security Interest.  To perfect the security interest granted
above, Borrower authorizes Lender to file financing statements in forms that are
satisfactory to Lender (including amendments thereto and continuation statements
thereof and filings with the United States Patent and Trademark Office),
describing the Collateral and containing such legends as Lender deems necessary
or appropriate to protect Lender’s interest in the Collateral. Borrower agrees
to pay all taxes, fees and costs (including reasonable attorneys’ fees) paid or
incurred by Lender in connection with the preparation, filing or recordation of
such documents and instruments.  Borrower shall not file any amendments,
correction statement or termination statements concerning the Collateral without
the prior written consent of Lender.  Borrower shall, from time to time, at the
request of Lender, execute such other documents and perform such other acts
reasonably necessary or appropriate to establish and maintain a valid and
perfected security interest in the Collateral, free of all other liens and
claims whatsoever.  Borrower hereby appoints Lender as its attorney-in-fact
(without requiring it to act as such) to perform all acts that Lender deems
necessary or appropriate to perfect and continue its security interest in the
Collateral.  Borrower hereby acknowledges that this power of attorney is coupled
with an interest and is irrevocable until all Liabilities have been fully paid.

 
 
3

--------------------------------------------------------------------------------

 
 

4.
Patents, Trademarks, etc.  Borrower shall notify Lender immediately upon the
occurrence of each of the following (i) Borrower’s acquisition after the date of
this Agreement of any material Intellectual Property and (ii) a Responsible
Officer of Borrower obtaining knowledge, or reason to know, that any application
or registration relating to any Intellectual Property owned by or licensed to
Borrower is reasonably likely to become abandoned or dedicated, or of any
material adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the United States Copyright Office, the United States Patent and Trademark
Office or any court) regarding Borrower’s ownership of any material Intellectual
Property, its right to register the same, or to keep and maintain the
same.  Borrower will, contemporaneously herewith, execute and deliver to Lender
the Patent Security Agreement, Trademark Security Agreement and Copyright
Security Agreement in the forms of Exhibit B, Exhibit C and Exhibit D hereto, as
necessary, and shall execute and deliver to Lender any other document required
to acknowledge or register or perfect Lender’s interest in any part of the
Intellectual Property. Notwithstanding anything to the contrary contained in
this Agreement, Lender shall only require perfection of its security interests
in, or other registration with respect to, any patent, trademark or copyright
registered, or eligible to be registered, with a country other than the United
States or any political subdivision thereof, to the extent that Lender
determines, in its sole discretion, that such patent, trademark or copyright,
and the registration thereof in such other country or political subdivision
thereof, is material to Borrower’s business.



5.
Representations and Warranties.  Borrower represents and warrants to Lender as
follows:



 
5.1
Representations and Warranties Regarding Intellectual Property.

 
 

 
(a)
Exhibit A attached to this Agreement contains a true, correct and complete list
of all patents, trademarks, service marks, trade names and copyrights owned by
Borrower, including any applications therefor (collectively, the “Intellectual
Property”) and including, where applicable, the patent, trademark, service mark
or copyright number (or application number), issue date and title.



 
(b)
Borrower is the sole and exclusive owner of all right, title and interest in and
to the Intellectual Property and has not granted, nor does there exist by
implication or operation of law, any license or other right in respect thereof
which does or which will, subsequent to the date of this Agreement, permit or
enable anyone other than Borrower to use any of the Intellectual Property.



 
(c)
No individual or entity has any rights to utilize any Intellectual Property or
sell any products or services which utilize or incorporate, or which were
developed utilizing or incorporating, any Intellectual Property.



 
(d)
There is no notice or pending or threatened claim against Borrower (and there
has not been any such notice or claim) asserting (i) that any of the
Intellectual Property infringes or violates the rights of third parties; (ii)
that any of the Intellectual Property is invalid; (iii) that the present or past
conduct of Borrower’s business infringes or violates any rights of others with
respect to any of the Intellectual Property; (iv) that any individual or entity
has any rights to utilize any of the Intellectual Property or sell any products
or devices which utilize or incorporate, or which were developed utilizing or
incorporating, any Intellectual Property; or (v) which could, if adversely
determined against Borrower, adversely affect Borrower’s ability to utilize any
of the Intellectual Property, and no basis for any such claim exists.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(e)
Borrower has not given any notice to any third parties asserting infringement by
such third parties upon any of the Intellectual Property.



 
5.2
General Representations and Warranties.



 
(a)
Borrower is a corporation duly organized, legally existing and in good standing
under the laws of the State of Florida.



 
(b)
Borrower is the owner of the Collateral free from any security interest,
encumbrance, or lien, and will defend the Collateral against all claims and
demands of all persons at any time claiming the same.



 
(c)
No financing statement covering any Collateral or any proceeds thereof is on
file in any public office, except for that which may be on file to perfect the
security interest of Lender.



 
(d)
Borrower is not in default with respect to any of its existing indebtedness, and
the making and performance of this Agreement will not violate any laws or result
in a default under any contract, agreement, or instrument to which Borrower is a
party or by which its property is bound, or result in the creation or imposition
of any security interest in, or lien or encumbrance upon, any of its assets,
except in favor of Lender.



 
(e)
Borrower has the power and authority to enter into and perform this Agreement
and to incur the obligations herein provided for, and has taken all action
necessary to authorize the execution, delivery, and performance of this
Agreement.



 
(f)
This Agreement, when delivered, will be valid, binding and enforceable against
Borrower in accordance with its terms.



 
(g)
No representation, warranty or statement of Borrower hereunder omits to state
any material fact necessary to make each representation or warranty or statement
in this Agreement by Borrower accurate and not misleading in any material
respect.



6.
Affirmative Covenants.  Borrower covenants that, until such time as all of the
Liabilities have been fully satisfied paid, it shall



 
6.1
take all actions necessary to prosecute any pending applications with respect to
the Intellectual Property;

 
 
5

--------------------------------------------------------------------------------

 
 
 
6.2
take all actions necessary to protect its rights with respect to the
Intellectual Property, including bringing appropriate actions to prevent
infringement of such rights;



 
6.3
promptly notify Lender of any actual or threatened infringement of Borrower’s
rights with respect to the Intellectual Property;



 
6.4
promptly notify Lender of the occurrence of any Event of Default or any event or
condition which, with the giving of notice and/or the lapse of time, could
constitute an Event of Default;



 
6.5
pay or cause to be paid when due, all taxes, assessments, and charges or levies
imposed upon the Collateral;



 
6.6
notify Lender thirty (30) days in advance of any change in the location of its
business, or of the establishment of any new, or the discontinuance of any
existing, place of business;



 
6.7
continuously maintain, preserve, and keep in full force and effect, its
corporate existence, good standing, and its right and privilege to conduct
business in Florida;



 
6.8
permit Lender or its representatives at any time to inspect as frequently as
reasonably requested the Collateral, wherever located, and it shall fully and
timely assist Lender in regard to such inspections to the extent requested by
Lender; and



 
6.9
maintain insurance, at full replacement cost, on the Collateral.



7.
Negative Covenants.  Borrower covenants that, until such time as all of the
Liabilities have fully paid satisfied, it shall not



 
7.1
pay any dividends to its shareholders, without the prior consent of Lender,
which consent shall not be unreasonably withheld;



 
7.2
sell, transfer or otherwise dispose of all or any part of the Collateral, except
for collection of accounts receivable and sales of inventory in the ordinary
course of business;



 
7.3
disclose any confidential information regarding the Intellectual Property;



 
7.4
grant any license with respect to the Intellectual Property without the prior
consent of the Lender; or



 
7.5
mortgage, pledge, grant, or permit to exist a security interest in or lien upon
any of the Collateral.

 
 
6

--------------------------------------------------------------------------------

 
 
8.
Remedies Upon Default. Upon the occurrence of an Event of Default, Lender may
declare all Liabilities to be immediately due and payable and may, at its option
and without notice or demand on Borrower and in addition to all the rights and
remedies that accrue to a secured party under the Uniform Commercial Code as in
effect in under applicable law or that are otherwise available to Lender under
applicable law, do any one or more of the following: (a) foreclose or otherwise
endorse Lender’s interest in the Collateral in any manner permitted by law, or
provided for in this Agreement; or (b) sell, lease, license or otherwise dispose
of any Collateral at one or more public or private sales, whether or not such
collateral is present at the place of sale, for cash or credit or future
delivery, on such terms and in such manner as Lender may determine.  Borrower
expressly waives any constitutional or other right to a judicial hearing prior
to the time Lender takes possession or disposes of the Collateral upon default
as provided in this Section 8.



9.
General Provisions.



 
9.1
Choice of Law; Venue.  The laws of the State of Florida, excluding its choice of
law provisions if such laws would result in the application of laws other than
the laws of the State of Florida, shall govern any disputes with respect to this
Agreement, the validity of this Agreement, the construction of its terms, and
the interpretation of the rights and duties of Borrower and Lender
hereunder.  The forum selected for any proceeding or suit related to a dispute
between Borrower and Lender related to this Agreement shall be in a federal or
state court of competent jurisdiction located in Hillsborough County,
Florida.  Borrower and Lender each consent to said courts’ personal jurisdiction
over it and waive any defense, whether asserted by motion or pleading, that
Hillsborough County, Florida is an improper or inconvenient venue.

 
 

 
9.2
Notice.  Any notice, demand or other communication to a party that is permitted
or required hereunder shall be given in writing, and shall be deemed to have
been duly delivered (i) when delivered by personal delivery, (ii) three (3) days
after being deposited with the United States Postal Service for mailing by first
class mail, postage prepaid, certified mail, with return receipt requested
(regardless of whether the return receipt is subsequently received), or (iii)
one business day after being deposited with a nationally recognized courier
service for overnight delivery; and in each case addressed by the sender to the
recipient at the address first listed above, or to such other address as party
may notify the other party in writing in conformity with the provisions of this
Section.



 
9.3
Further Action.  Each party agrees to take all further action, and to execute,
acknowledge, and deliver any other documents, which may be reasonably necessary,
appropriate, or desirable to carry out the provisions of this Agreement.



 
9.4
No Agency.  Nothing contained in this Agreement shall be deemed to create any
association, partnership or joint venture between the parties.



 
9.5
Amendment.  The Agreement may be amended only by a written instrument signed by
both parties.

 
 
7

--------------------------------------------------------------------------------

 
 
 
9.6
Assignment.  Lender may assign its rights under this Agreement in connection
with the assignment of the Promissory Note.



 
9.7
No Waiver.  No waiver of any provision of this Agreement, and no consent to any
departure by a party from the terms and conditions of this Agreement, shall be
effective unless such waiver or consent is given in writing by the party against
whom the waiver is being sought (in which the case the waiver or consent shall
be effective only in the specific instance, and only for the specific purpose,
for which it was given).  No failure or delay by a party in exercising any right
or remedy, or requiring the satisfaction of any condition under this Agreement,
and no course of dealing between the parties, shall operate as a waiver or
estoppel of any right or remedy of such party hereunder, or limit or prevent the
subsequent enforcement of any provision of this Agreement by such party.



 
9.8
Integration.  This Agreement, together with the Promissory Note (collectively,
the “Loan Documents”), constitutes the final agreement among the parties.  They
are the complete and exclusive expression of the parties’ agreement on the
matters contained in the Loan Documents.  All prior and contemporaneous
negotiations and agreements between the parties on the matters contained in the
Loan Documents are expressly merged into and superseded by the Loan
Documents.  The provisions of the Loan Documents may not be explained,
supplemented, or qualified through evidence of trade usage or a prior course of
dealings.  In entering into the Loan Documents, no party has relied upon any
statement, representation, warranty or agreement of the other party except for
those expressly contained in the Loan Documents.  There are no conditions
precedent to the effectiveness of the Loan Documents other than those expressly
stated in the Loan Documents.



 
9.9
Severability.  If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force, if the essential terms and conditions and conditions of
this Agreement for each party remain valid, binding and enforceable.



 
9.10
Successors and Assigns.  This Agreement shall be binding upon, and shall inure
to the benefit of, the parties and their respective successors and permitted
assignees.



 
9.11
Counterparts.  The parties may execute this Agreement in multiple counterparts,
each of which constitutes an original, and all of which, collectively,
constitute only one agreement.  The signatures of the parties need not appear on
the same counterpart, and delivery of an executed counterpart signature page by
facsimile or other form of electronic transmission shall be as effective as
executing and delivering this Agreement in the presence of the other parties to
this Agreement.  This Agreement shall be binding when each party to this
Agreement has delivered an executed counterpart signature page to each other
party.

 
 
8

--------------------------------------------------------------------------------

 
 
 
9.12
Number and Gender.  Except where the context requires otherwise, any reference
in this Agreement to the singular includes the plural, and any reference in this
Agreement to the masculine gender includes the feminine and neuter gender.



 
9.13
Descriptive Headings.  The titles and captions preceding the text of the
sections of this Agreement are inserted solely for convenient reference and
neither constitute a part of this Agreement nor affect its meaning,
interpretation, or effect.



 
9.14
Authority. Each individual executing this Agreement on behalf of an entity
represents and warrants that he or she is duly authorized to execute and deliver
this Agreement on behalf of the entity and that this Agreement is binding upon
the entity.



[Continued on next page.]
 
 
9

--------------------------------------------------------------------------------

 
 
 
9.15
Computation of Time.  Whenever the last day for the exercise of any privilege or
the discharge of any duty under this Agreement shall fall upon Saturday, Sunday
or any public or legal holiday, whether federal or of the State of Florida, the
party having such privilege or duty shall have until 5:00 p.m. on the next
succeeding regular business day to exercise such privilege or to discharge such
duty.



IN WITNESS WHEREOF, the parties have executed this SECURITY AGREEMENT on the
date first indicated above.
 

 
Borrower:
 
ORAGENICS, INC.
 
 
 
By:
/s/David B. Hirsch
 
Name:
David B. Hirsch
 
Title:
President
 
 
 
Lender:
 
KOSKI FAMILY LIMITED PARTNERSHIP
 
 
 
By:
/s/Christine L. Koski
 
Name:
Christine L. Koski
 
Title:
Managing General Partner

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO SECURITY AGREEMENT


[Attach list and description of Intellectual Property]
 
 
 
 
11

--------------------------------------------------------------------------------

 